Title: From John Adams to Edmund Jenings, 20 July 1782
From: Adams, John
To: Jenings, Edmund



The Hague 20. July 1782
Sir

The more I reflect upon the late Revolution in the British Ministry the more I am Struck, with the Conduct of Mr Fox. I am become, upon certain Conditions his Admirer, and almost wish to be his Friend!. The Conditions are two
1. That his Conduct has been the Result of Deliberation and Judgment, not of mere Jealousy Ambition, or Resentment.
2. That he has Patience and Fortitude enough to persevere, to the End.
His Conduct, appears to me Such, as that of a Man whose large Mind embraced, the whole Scheme of the Affairs and Relations of his Country, and capable of Seizing the only Clue which remained for extricating her out of that Entanglement in which the old Ministry had left her, ought to have been. If he stands fast upon the Ground he has taken, he will Shew himself worthy to be the Man of the People, and must finally prevail, if his Idea had been adopted and America declared a Sovereign State by Act of Parliament, the Way would have been clear, for the King to consent, that the two Imperial Courts Should immediately acknowledge American Independence by Admitting Mr Dana to Sign the Treaty of armed Neutrality, or otherwise as they pleased and invite Dr Franklin and Mr Jay to a Congress, for a general Peace, under their Mediation. These Combinations of Objects, are easy and natural although one of the Objects is unweildy, I mean the Armed Neutrality. As it is in the Power of this body So easily to pacify the World, it is their Duty to do it, by acknowledging the United states. Peace would soon follow.
Pray has not Parliament Seperated without agreeing to the Taxes for Paying the Interest of the last Loan? Is not this unprecedented? and what will be the Consequence? Will it not wound public Credit?

Lord Shelburne, had it in his Power to have pacified the World, and has failed. Mr Fox saw how to do it, but shelburnes opposition took away from him the Power. But shelburne would not have opposed, if Franklin had not piddled. If Vergennes and Franklin had decidedly refused to see any Agent about Peace, who had not a Commission and full Powers to treat with the United states of America the British stocks and Spirits would have fallen so low that shelburne and all the rest would have been compelled to have adopted Mr Fox’s present Idea. But F. must make himself a Man of Consequence by piddling with Men who had no Title. But thus it is, that Men of great Reputations may do as many Weak Things as they please, and to remark their Mistakes is to envy them. I neither envy him however, nor his confidential Agent Mr Alexander. His base Jealousy of me and his Sordid Envy of my Commission for making Peace, and especially of my Commission for making a Treaty of Commerce with Great Britain have Stimulated him to attempt to commit an assassination upon my Character at Philidelphia, of which the World has not Yet heard, and of which it cannot hear untill the Time shall come when many voluminous state Papers may be laid before the Publick, which ought not to be, untill We are all dead. But this I Swear, I will affirm when and where I please that he has been actuated and is still by a low Jealousy and a meaner Envy of me, let the C. Vergennes or F. himself complain of it again to congress if they please, it would be my Joy to answer there in Person or by Letter. The anonimous scribbler charged me with clandestinely hurting Franklin. I have done nothing clandestinely. I have complained of Franklins Behaviour, in Company with Americans so I have in Company with the French and Spanish Ambassadors, without any Injunctions or desires of Seccresy. This is an odd Sort of Clandestinity. That I have no Friendship for Franklin I avow. That I am incapable of having any with a Man of his moral Sentiments, I avow. As Far as cruel Fate shall compell me to act with him in publick affairs, I shall treat him with decency and perfect Impartiallity, further than that I can feel for him no other sentiments than Contempt or Abhorrence. In my Soul I believe of him all that Burke says of shelburne. Yet to undertake to lay before the public all the Reasons I have for believing so would do more hurt at present than his Neck and mine too are both worth, and therefore I have Said and shall say as little about it, as is consistent with my Honour. Will you give my affectionate Regards to Mr Laurens and tell him, that all that is said by the anonimous scribbler is a Lye. That if he will accept of this Mission I will resign it in a Moment. That I love and esteem him, and ever did, and have ever openly publickly and privately avowed it.
Adieu, my dear sir Adieu

J. Adams

